            Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

   (1) JOANNA “JODY” MAPLES,            )
       an individual;                   )
                                        )
                     Plaintiff,         )
                                        )
       v.                               )             Case No. CIV-21-233-G
                                        )
   (1) CITY OF LAWTON;                  )
   (2) JOSH FOREMAN, in his             )
       individual capacity;             )
   (3) AUSTIN MAHSETKY, in his          )
       individual capacity;             )
   (4) NATHAN RONAN, in his             )
        individual capacity;            )
   (5) SEDONA WARREN, in her            )
       individual capacity;             )
                                        )
                     Defendants.        )

                                    COMPLAINT

       The Plaintiff, Joanna Maples, for her claims against the above stated Defendants,

alleges and states as follows:

                                         I.
                                      PARTIES

       1.     Joanna Maples (“Ms. Maples”) is an individual person who resides in

Lawton, Oklahoma.

       2.     The City of Lawton is a political subdivision of the State of Oklahoma,

located in the Western District of Oklahoma.




                                            1
            Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 2 of 16




       3.     Upon information and belief, Josh Foreman is an individual who resides in

the Western District of Oklahoma, and at all material times to this lawsuit was an employee

of the Lawton Police Department.

       4.     Upon information and belief, Austin Mahsetky is an individual who resides

in the Western District of Oklahoma, and at all material times to this lawsuit was an

employee of the Lawton Police Department.

       5.     Upon information and belief, Nathan Ronan is an individual who resides in

the Western District of Oklahoma, and at all material times to this lawsuit was an employee

of the Lawton Police Department.

       6.     Upon information and belief, Sedona Warren is an individual who resides in

the Western District of Oklahoma, and at all material times to this lawsuit was an employee

of the Lawton Police Department.

                                      II.
                            VENUE AND JURISDICTION

       7.     The claims asserted herein arise from events that occurred in Lawton

Oklahoma on June 25, 2019. All of the material facts set forth herein took place in the

Western District of Oklahoma. Because acts forming the basis of this claim occurred in

the Western District of Oklahoma, and it is believed that all Defendants reside in the

Western District, venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b).

       8.     In accordance with 28 U.S.C. § 1331, this Court has jurisdiction over all of

the claims asserted herein because claims for relief are asserted under 42 U.S.C. § 1983




                                            2
             Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 3 of 16




and pendent jurisdiction exists over the related state law claims pursuant to 28 U.S.C. §

1367(a), as they arise out of the same core of operative facts as Ms. Maples’ federal claims.

       9.      On June 22, 2020, Ms. Maples sent her Oklahoma Governmental Tort Claims

Act Notice to the City Clerk for the City of Lawton.

       10.     The Clerk for the City of Lawton received the notice on June 22, 2020, giving

Defendants ninety (90) days to respond.

       11.     Defendants never responded to Ms. Maples’ Tort Claim. Therefore, each

claim was deemed rejected as of September 20, 2020. See Okla. Stat. tit. 51, § 157(B).

Thereafter, Ms. Maples had 180 days to file his lawsuit pursuant to Okla. Stat. tit. 51, §

157(B).

                                    III.
                  FACTS RELATING TO ALL CLAIMS FOR RELIEF

       12.     Prior to June 25, 2019, Ms. Maples was in a dating relationship with Mark

Foreman.

       13.     Mark Foreman is a former police officer with the Lawton Police Department.

       14.     Mark Foreman’s son, Josh Foreman, was and still is a police officer with the

Lawton Police Department.

       15.     Jody Maples ended her relationship with Mark Foreman prior to June 25,

2019 and the relationship did not end on good terms.

       16.     On June 25, 2019, Ms. Maples stopped by Mark Foreman’s house for a short

period of time.

       17.     Present at the house was Mark Foreman and his son Josh Foreman.



                                             3
               Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 4 of 16




         18.     Ms. Maples did not stay long and was the first to leave Mark Foreman’s

house.

         19.     As Ms. Maples left the home in her car, she was immediately followed by

Josh Foreman, who was technically off duty at the time.

         20.     Josh Foreman called Lawton Police Dispatch while following Ms. Maples to

report a vehicle driving erratically.

         21.     Ms. Maples was not driving erratically that night.

         22.     The allegations made by Mr. Foreman were false and they were made in an

effort to retaliate and punish Ms. Maples for her past relationship with Mark Foreman.

         23.     Upon information and belief, Mr. Foreman did not tell dispatch that it was

his father’s ex-girlfriend that he was following when he reported the erratic driving.

         24.     He also did not tell dispatch that he was at Mark Foreman’s home with Ms.

Maples immediately prior to following her and falsely alleging that she was engaged in

erratic driving.

         25.     Upon information and belief, dispatch began the process of radio assigning

the call.

         26.     Once Josh Foreman learned that the call had been assigned, he began to call

his friends in the Lawton Police Department to instruct them to respond to the call.

         27.     These calls were made via cell phone.

         28.     Cell phone were used to conceal the conversations and avoid the recording

of the calls on dispatch radios.




                                               4
             Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 5 of 16




       29.     Josh Foreman followed Ms. Maples to Sonic Drive-In where she pulled into

a parking spot and placed an order.

       30.     Josh Foreman told his friends in the Lawton Police Department via cell

phone that Ms. Maples was at the Sonic Drive-In.

       31.     The Lawton Police Officers that Josh Foreman spoke to via cell phone were

Austin Mahsetky, Nathan Ronan, and Sedona Warren.

       32.     Austin Mahsetky, Nathan Ronan, and Sedona Warren all responded to the

Sonic Drive-In, in separate vehicles, to make contact with Ms. Maples.

       33.     Nathan Ronan and Sedona Warren parked behind Ms. Maples at the Sonic

Drive-In and blocked her vehicle so that she could not leave.

       34.     Sedona Warren briefly made contact with Ms. Maples while Ms. Maples was

sitting in her vehicle at the Sonic Drive-In.

       35.     Sedona Warren did not gather any information from Ms. Maples (i.e.,

driver’s license and registration); she simply instructed Ms. Maples to remain in her

vehicle.

       36.     Following this brief exchange, Sedona Warren talked via cell phone with

Josh Foreman who was waiting nearby in an adjacent parking lot.

       37.     Josh Foreman directed the actions of Sedona Warren and the other officers

on scene that night via cell phone and instructed them to arrest Jody for driving under the

influence (“DUI”) or Actual Physical Control (“APC”).

       38.     Following the instructions of Josh Foreman, Austin Mahsetky, Nathan

Ronan, and Sedona Warren proceeded to conduct a sham traffic stop and ultimately


                                                5
             Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 6 of 16




arrested Ms. Maples for being in actual physical control of a motor vehicle while under the

influence of alcohol.

       39.     Ms. Maples was not intoxicated on the night on June 25, 2019.

       40.     There was no probable cause to support Ms. Maples’ arrest.

       41.     The Lawton Police Department has used dash cameras in their vehicles since

before 2015.

       42.     Dash cameras record video and audio of a police officer’s interaction with a

citizen.

       43.     Mysteriously, the City of Lawton cannot find dash cameras from any officers

involved in the stop and arrest of Ms. Maples on the night of June 25, 2019.

       44.      Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona Warren sought

charges against Ms. Maples for APC and careless driving based on false and misleading

statements in police reports provided to the Comanche County District Attorney’s Office.

       45.     Sedona Warren also attempted to revoke Ms. Maples license by submitting

an officer’s affidavit from the APC arrest to the Oklahoma Department of Public Safety.

       46.     The Comanche County District Attorney’s Office charged Ms. Maples with

Careless Driving but declined the charge for APC.

       47.     The Comanche County District Attorney’s Office decision to charge Ms.

Maples was based on misleading and false police reports submitted by Josh Foreman,

Austin Mahsetky, Nathan Ronan, and Sedona Warren.




                                             6
             Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 7 of 16




       48.     Ms. Maples was forced to hire an attorney to defend her in the criminal case

filed by Comanche County and in a civil action initiated by the Department of Public Safety

(“DPS”) to revoke Ms. Maples license.

       49.     The DPS action against Ms. Maples was ultimately dismissed because some

officers involved in this false arrest failed to attend the administrative hearing and the DPS

could not meet their burden of proof to sustain the licensing action.

       50.     The officers who chose not to attend the hearing did so because they did not

want to testify under oath about their false allegations against Ms. Maples.

       51.     Ms. Maples has suffered severe emotional distress and reputational harm

because of her rights being violated by Josh Foreman, Austin Mahsetky, Nathan Ronan,

and Sedona Warren.

                                        IV.
                                 CLAIMS FOR RELIEF

     FIRST CLAIM FOR RELIEF – Unlawful Seizure Under 42 U.S.C. § 1983
                   (against all individual Defendants)

       Paragraph Nos. 1-51 are re-alleged and adopted as if set forth at length.

       52.     The conduct described herein constitutes a violation of Ms. Maples' right as

a citizen of the United States, under 42 U.S.C. § 1983, to be free from unreasonable seizure

and wrongful false arrest.

       53.     The Fourth Amendment’s requirement that a search and seizure be

reasonable was clearly established throughout the United States at the time the conduct

herein occurred.




                                              7
             Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 8 of 16




       54.     Defendants Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona

Warren accused Ms. Maples of criminal activity knowing the accusations to be without

genuine probable cause, and they knowingly, or with reckless disregard to the truth,

provided false statements to prosecutors.

       55.     Defendants Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona

Warren caused Ms. Maples to be illegally seized and charged with a misdemeanor crime

resulting in damages.

       56.     The want of probable cause is, and was at the time of arrest, evident, and any

appearance of probable cause was only created though Defendants’ illicit misconduct.

       57.     Defendants Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona

Warren were acting under color of law when the violation of Ms. Maples’ rights occurred

because they were clothed with either the actual or apparent authority of the City of

Lawton, a political subdivision of the State of Oklahoma.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against all individual Defendants for an amount that will reasonably compensate her for

her damages, punitive damages in an amount to exemplify Defendants and deter them and

others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.




                                              8
             Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 9 of 16




 SECOND CLAIM FOR RELIEF – Malicious Prosecution Under 42 U.S.C. § 1983
                 (against all individual Defendants)

       Paragraph Nos. 1-57 are re-alleged and adopted as if set forth at length.

       58.     Defendants Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona

Warren accused Ms. Maples of criminal activity knowing the accusations to be without

genuine probable cause, and they knowingly, or with reckless disregard to the truth,

provided false and coerced statements to prosecutors with the intent of exerting influence

on the start of judicial proceedings.

       59.     Defendants Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona

Warren caused Ms. Maples to be illegally seized, charged with a misdemeanor crime, and

improperly subjected to judicial proceedings for which there was no probable cause.

Plaintiff’s arrest and the judicial proceedings against her were instituted and continued

maliciously, resulting in damages.

       60.     The want of probable cause is, and was at the time of arrest, evident, and any

appearance of probable cause was only created though Defendants’ illicit misconduct.

       61.     Defendants Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona

Warren were acting under color of law when the violation of Ms. Maples’ rights occurred

because they were clothed with either the actual or apparent authority of the City of

Lawton, a political subdivision of the State of Oklahoma.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against all individual Defendants for an amount that will reasonably compensate her for

her damages, punitive damages in an amount to exemplify Defendants and deter them and



                                              9
            Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 10 of 16




others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.

THIRD CLAIM FOR RELIEF – Civil Conspiracy to Violate/Deprive Constitutional
                   Rights Under 42 U.S.C. § 1983
                 (against all individual Defendants)

       Paragraph Nos. 1-61 are re-alleged and adopted as if set forth at length.

       62.     The individual Defendants, acting within the scope of their employment and

under color of law, agreed among themselves and with other individuals to act in concert

in order to deprive the Plaintiff of her constitutional rights, including her right to be free

from unlawful arrest and unjust prosecution.

       63.     The individual Defendants, acting in concert, conspired by concerted action

to accomplish an unlawful purpose by unlawful means.

       64.      In furtherance of the conspiracy, each of the co-conspirators engaged in and

facilitated numerous overt acts, including but not limited to those set forth above - such as

manufacturing false evidence and testimony - and each was an otherwise willful

participants in join activity.

       65.     As a direct and proximate result of the illicit prior agreement and actions in

furtherance of the conspiracy referenced above, Plaintiff’s rights were violated and she

suffered injuries, including by not limited to loss of liberty, physical harm, and emotional

distress.

       66.     The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally, with malice, willfulness, and deliberate indifference to the

rights of Ms. Maples.


                                             10
          Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 11 of 16




       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against all individual Defendants for an amount that will reasonably compensate her for

her damages, punitive damages in an amount to exemplify Defendants and deter them and

others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.

         FOURTH CLAIM FOR RELIEF – Failure to Intervene Under 42 U.S.C. §
                                    1983
                    (against all individual Defendants)

       Paragraph Nos. 1-66 are re-alleged and adopted as if set forth at length.

       67.    In the manner described above, by their conduct and under color of law,

during the constitutional violations described herein, one or more of the Defendants stood

by without intervening to prevent the violation of Plaintiff’s constitutional rights, even

though they had the opportunity to do so.

       68.    As a direct and proximate result of the Defendant’s failure to intervene to

prevent the violation of Plaintiff’s constitutional rights, Plaintiff suffered injuries,

including but not limited to loss of liberty, physical harm, and emotional distress. These

Defendants had a reasonable opportunity to prevent this harm but failed to do so.

       69.    The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally, with malice and willful indifference to the clearly established

constitutional rights of Ms. Maples.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against all individual Defendants for an amount that will reasonably compensate her for

her damages, punitive damages in an amount to exemplify Defendants and deter them and


                                             11
          Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 12 of 16




others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.

       FIFTH CLAIM FOR RELIEF – Supervisor Liability Under 42 U.S.C. § 1983
                    (against all individual Defendants)

       Paragraph Nos. 1-69 are re-alleged and adopted as if set forth at length.

       70.    Upon information and belief, one or more of the individual officers involved

in Ms. Maples arrest was of a higher rank than the other officer(s) involved.

       71.    The individual Defendant with a higher rank had supervisor authority over

the other individual Defendants.

       72.    The supervising officer had actual or constructive knowledge that his or her

subordinate officers were engaged in conduct that posed a pervasive and unreasonable risk

of constitutional injury to Ms. Maples.

       73.    The supervising officer(s) responded with deliberate indifference to or tacit

authorization of the alleged offensive practices, such that there was an affirmative causal

link between the supervisor’s inaction and the constitutional injury suffered by Ms. Maples.

       74.    Ms. Maples was damaged as a result of the wrongful conduct of the

supervising officer(s).

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against all individual Defendants for an amount that will reasonably compensate her for

her damages, punitive damages in an amount to exemplify Defendants and deter them and

others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.



                                             12
          Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 13 of 16




             SIXTH CLAIM FOR RELIEF – False Arrest Under Oklahoma Law
                           (against all Defendants)

       Paragraph Nos. 1-74 are re-alleged and adopted as if set forth at length.

       75.    Ms. Maples arrest was not supported in any way by probable cause.

       76.    City of Lawton is liable because Oklahoma enacted the Governmental Tort

Claims Act, Okla. Stat. tit., 51 § 151 et seq., which states that a political subdivision of

the state shall be liable for loss created by the torts of its employees. Id. § 153(A). A

political subdivision is statutorily defined to include municipalities in Oklahoma. Id. §

152(11)(a). Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona Warren were at

all relevant times an employee acting within the scope of their employment with the City

of Lawton.

       77.    In the alternative, Josh Foreman, Austin M, Nathan Ronan, and Sedona

Warren were not acting within the scope of their employment when some or all of the

conduct occurred and their actions were in reckless disregard for the others and

malicious.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against all individual Defendants for an amount that will reasonably compensate her for

her damages, punitive damages in an amount to exemplify Defendants and deter them and

others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.




                                              13
          Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 14 of 16




             SEVENTH CLAIM FOR RELIEF – Intentional Infliction of Emotional
                         Distress Under Oklahoma Law
                       (against all individual Defendants)

       Paragraph Nos. 1-77 are re-alleged and adopted as if set forth at length.

       78.     The actions of Josh Foreman, Austin Mahsetky, Nathan Ronan, and Sedona

Warren were intentional.

       79.     Collectively, they made up false allegations against Ms. Maples and caused

false charged to be filed against her. Ms. Maples was then forced to hire a lawyer and

defend herself against these false allegations. The actions of the individual Defendants

were extreme and outrageous.

       80.     As a result of this conduct, Ms. Maples suffered severe emotional distress.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against all individual Defendants for an amount that will reasonably compensate her for

her damages, punitive damages in an amount to exemplify Defendants and deter them and

others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.

             EIGHTH CLAIM FOR RELIEF – Negligence Under Oklahoma Law
                           (against all Defendants)

       Paragraph Nos. 1-80 are re-alleged and adopted as if set forth at length.

       81.     The conduct described herein constitutes a violation of Ms. Maples’ rights

under Oklahoma law to be free from negligence.




                                             14
          Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 15 of 16




       82.    Defendants owed a duty to care to Ms. Maples to objectively investigate

allegations of wrongdoing by a complaining witness, even if the complaining witness is a

fellow law enforcement officer.

       83.    Defendants violated that duty by failing to adequately investigate the

lawfulness of the original traffic stop or the circumstances surrounding Ms. Maples

ultimate arrest.

       84.    At the time the violation occurred, Defendants were employed by and

working on behalf of the City of Lawton, a political subdivision of the State of Oklahoma.

       85.    In the alternative, Defendants Austin Mahsetky, Nathan Ronan, and Sedona

Warren were not acting within the scope of their employment when their negligent actions

occurred and, therefore, they are individually liable for the damage caused to Ms. Maples.

       WHEREFORE, Plaintiff requests that the Court enter judgment in their favor and

against all Defendants for an amount that will reasonably compensate them for their

damages, punitive damages in an amount to exemplify Defendants and deter them and

others similarly situated, a reasonable attorney fee, costs of the action and all other relief

to which Plaintiff may be entitled.



ATTORNEY’S LIEN CLAIMED
JURY TRIAL DEMANDED




                                             15
Case 5:21-cv-00233-G Document 1 Filed 03/19/21 Page 16 of 16




                           Respectfully submitted,


                           ___/s/ W. BRETT BEHENNA ____________
                           W. BRETT BEHENNA, OBA #30485
                           COYLE LAW FIRM
                           125 Park Avenue, First Floor
                           Oklahoma City, Oklahoma 73102
                           Direct Dial: 405-415-4551
                           Main Telephone: 405-232-1988
                           Fax: 405-272-9859
                           Email: bb@coylelaw.com

                           ATTORNEY FOR PLAINTIFF




                             16
